PER CURIAM.
We reverse the order of the trial court denying Appellant’s Motion to Correct Sentence. Upon remand, the trial court shall ascertain the amount of jail credit due Appellant based upon its review of Appellant’s jail records and, in the event such records reflect that Appellant is entitled to additional jail credit, award Appellant further credit as may be due. See Daily v. State, 750 So.2d 37 (Fla. 4th DCA 1999); Hidalgo v. State, 729 So.2d 984, 986 (Fla. 3rd DCA 1999)(“..., we conclude that a defendant’s jail card should be treated as a court record, whether or not the jail card has physically been incorporated into the court file.”)
GUNTHER, POLEN and HAZOURI, JJ., concur.